It is ORDERED that the motions for an extension of time within which to file a brief in support of the motion for leave to appeal (M-123) and for leave to appeal (M-124) are granted; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before December 4, 2018, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before January 18, 2019.